Citation Nr: 0932736	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include eye pathology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1952 to 
September 1954.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before a Decision Review Officer at the 
RO in July 2007.  A transcript of his hearing has been 
associated with the record.

The Board remanded the appeal for additional development of 
the record in May 2009.  At that time, the Board explained 
that to the extent that diabetic retinopathy resulting in no 
light perception had been described as a symptom of the 
Veteran's diabetes mellitus, the claim had been merged into 
the issue of entitlement to service connection for diabetes 
mellitus.


FINDING OF FACT

Diabetes mellitus was not manifest during service and was not 
manifest within one year of discharge; diabetes mellitus and 
associated eye pathology are not related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in May 2005 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
Veteran was asked to identify evidence showing that diabetes 
had existed since service to the present.  He was asked to 
provide a proper release for any private records he wished VA 
to obtain.  

An October 2005 letter explained that the Veteran's records 
might have been destroyed by a fire in 1973.  He was asked to 
complete a form to assist VA in seeking records from the 
National Archives.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The Veteran testified before a 
Decision Review Officer at the RO.  An opinion was obtained 
from a VA physician and the Board concludes that the opinion 
is adequate in that it included a full review of the 
Veteran's claims file and a full discussion of the underlying 
basis for the physician's conclusions.  Neither the Veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board notes that the Veteran's service medical records 
are apparently not available.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the Veteran 
received the Combat Infantry Badge and served in Korea.  38 
U.S.C.A. § 1154(b) (West 2002) provides that the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Section 1154(b) 
does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  In this case, the Board accepts the 
Veteran's contention that he was exposed to cold in Korea.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of diabetes mellitus may be 
presumed to have been incurred or aggravated if it is 
manifested to a compensable degree within a year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

As noted, the Veteran received the Combat Infantry Badge in 
service.  He contends, and the Board accepts, that he was 
exposed to cold temperatures during service in Korea.  The 
Veteran maintains that his diabetes mellitus and associated 
eye pathology are residuals of his cold exposure.  

The report of a VA examination conducted in June 1991 
indicates a diagnosis of diabetes mellitus with diabetic 
retinopathy resulting in no light perception.  At the time of 
the examination, the Veteran reported that he had been 
diagnosed with diabetes mellitus in 1983 and that his vision 
began to fail then.  Subsequent records confirm total 
blindness.

In support of his claim, the Veteran has submitted numerous 
articles.  One from a website of the Korean War Educator 
discusses cold injury.  A quote from a Marine Corps Veteran 
on that site indicates his belief that diabetes could be 
caused by cold injury.

An Article by J.E.J., M.D. which appeared in the November 
1998 issue of The Scuttlebutt, a monthly newsletter for a 
Marine ordinance battalion, states that cold injury consisted 
of damage to the small blood vessels.  Dr. J. indicated that 
similar damage occurred with diabetes, and that consequently 
diabetics would have exaggerated results from remote cold 
injury.  

An April 1997 newspaper article discusses cold injury in war 
Veterans.

At his July 2007 hearing, the Veteran testified that he was 
in Korea for 18 months.  He stated that he was diagnosed with 
diabetes in 1983 and that he had increased problems with his 
vision from that time.  He indicated that he had been 
completely blind since 1990.  

In June 2009, a VA physician reviewed the Veteran's file and 
rendered an opinion regarding the etiology of his diabetes 
mellitus.  He noted that there was no evidence of diabetes in 
service.  He stated that the articles submitted by the 
Veteran had no relevance to his claim that diabetes could be 
related to prior cold exposure.  He pointed out that none of 
the articles were peer reviewed or evidence based.  He also 
noted that none of the materials claimed or concluded that 
diabetes could be caused by cold exposure.  He allowed that 
some noted that the symptoms and associated conditions of 
diabetes and prior could exposure could be the same, such as 
peripheral neuropathy; however, he concluded that those 
statements in no way implied that one condition caused the 
other.  He opined that the Veteran's diabetes mellitus and 
associated eye pathology were not attributable to service, to 
include cold exposure during service.  He again pointed out 
that the articles of record did not provide any evidence 
supporting such a relationship.  He noted that review of the 
medical literature revealed no evidence to support such a 
relationship.  Finally, he indicated that the claims file 
revealed no evidence that diabetes had onset during service 
or any other nexus between service and later development of 
diabetes.

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for diabetes mellitus and associated eye 
pathology.  In this regard, the Board notes that the record 
reveals no evidence showing diabetes in service.  While the 
Veteran's service treatment records are unavailable, the 
Veteran himself has testified that his diabetes was not 
diagnosed until 1983, many years following discharge from 
service.  Moreover, a VA physician has concluded that the 
Veteran's diabetes is not attributable to service or to cold 
injury in service.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current diagnoses, 
it does not contain reliable evidence which relates diabetes 
mellitus to service.  The Board finds that the absence of 
diabetes in service and for years following discharge is most 
probative of the question of service incurrence.  
Furthermore, the negative evidence regarding a nexus to 
service is more probative than the positive evidence.

The Veteran asserts that his diabetes mellitus is a residual 
of cold exposure in service.  While the Board has considered 
the Veteran's statements, and notes that he is certainly 
competent to report symptomatology and when it occurred, it 
finds that the question of whether his diabetes mellitus is 
related to cold exposure in service is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The Veteran's own statements establish a remote post service 
onset.  In summary, the record demonstrates a remote, post-
service onset of diabetes mellitus and its associated 
symptoms, and that such are not attributable to service, to 
include cold exposure therein.   The Board finds that the 
negative evidence is far more probative as to the etiology of 
his diabetes mellitus.  The Board again notes that it has 
considered the articles that have been associated with the 
file.  The fact that residuals of cold exposure may have some 
symptoms similar to diabetes does not establish that there is 
a link between cold exposure and diabetes.  To the extent 
that some information hints at a relationship between cold 
exposure and diabetes, the Board concludes that the opinion 
of the VA examiner significantly undercut the probative value 
of such literature by pointing out that such was not the 
subject of peer review and that the was no reliable evidence 
confirming such proposed cold exposure link.  Although there 
is positive and negative evidence, the negative evidence if 
far better reasoned and more probative.

Here, we find that the appellant was exposed to the cold 
during service.  However, there is no proof of diabetes 
mellitus or its residuals during service or within one year 
of separation and that there is no reliable evidence of a 
nexus to service including his cold exposure.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus type 
II and associated eye pathology is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


